Citation Nr: 1128367	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  06-03 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for sarcoidosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from November 1963 to August 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of July 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed sarcoidosis as a result of service in Turkey.  In support of this contention, his representative has cited a study that indicates that Turkey has "common environmental triggers" that seem to be conducive to the contraction of sarcoidosis.  See February 2010 informal hearing presentation.  Based on this study and the Veteran's competent history of service in Turkey, the Board finds further development is needed.  Specifically, the service personnel records should be obtained to verify the reported Turkey service and, thereafter, an opinion should be obtained to determine whether sarcoidosis onset in service or is casually related to service.  38 C.F.R. § 3.159(c)(4) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify the reported Turkey service:  request the Veteran's service personnel records.  

2.  Obtain all outstanding VA treatment records.

3.  After completion of the foregoing, obtain an opinion from an appropriate medical professional as to the nature and likely etiology of the Veteran's sarcoidosis.  The claims folder must be made available to the examiner for review.  The examiner is requested to state whether it is at least as likely as not that sarcoidosis onset during service or is causally related to service, to include service in Turkey.  The examiner is requested to provide a rationale for any opinion expressed, preferably with discussion of the reported study.  All testing deemed necessary by the examiner should be performed and the results reported in detail.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

4.  Thereafter, readjudicate the appellant's claim.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


